Citation Nr: 1215026	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-00 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1967.  

This matter is on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

The Board previously denied the issue in September 2010.  However, after appealing the Board's decision to the United States Court of Appeals for Veterans Claims, the Court vacated the Board's decision in September 2011and remanded the case for additional development.  In accordance with the Court's Order, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, additional development is required before the claim may be adjudicated.  

The Veteran has been diagnosed with diabetes mellitus, which he asserts is due to Agent Orange exposure following service on board USS EL DORADO (AGC-11) during its support of Operation JACKSTAY, a Marine offensive that occurred in the Spring of 1966.  He has also claimed to have served on board USS MT. MCKINLEY (AGC-7) and USS IWO JIMA (LHD-7), but did not specify dates of service nor has he asserted that he was in the vicinity of Vietnam while stationed on these ships.  However, he has asserted that he routinely flew into the Republic of Vietnam for short periods of time in order to provide shore-based tactical support.

Exposure to Agent Orange is presumed if the evidence establishes that the Veteran served in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  If exposure is shown, service connection is warranted for a number of specific diseases, including type 2 diabetes mellitus, based on such exposure.  38 C.F.R. § 3.309(e). 

VA regulations require a veteran to have actually set foot within the land borders of the Republic of Vietnam for in order to be presumed to have been exposed to Agent Orange or other related defoliants.  In the case of those with shipboard service, a veteran is not presumed to be exposed to Agent Orange unless the evidence shows that he or she went ashore in the Republic of Vietnam from a ship or served on board a ship that navigated the inland waters of Vietnam.   Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).

The Veteran's DD-214 indicates that he was affiliated primarily with Tactical Air Control Squadron (TACRON) Eleven, and was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  The record now includes command orders (evidence) supporting the Veteran's assertions that he was on board USS EL DORADO in the first half of 1966.   The Board will thereby concede that the Veteran was stationed on board USS EL DORADO during this time.  

However, the Veteran's mere presence on USS EL DORADO alone does not establish his presence in the Republic of Vietnam.  While the Board notes that the VA Compensation & Pension (C&P) services recently added USS EL DORADO to its list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam, the operations recognized by the C&P were in 1970, and after the Veteran left active duty.  

Recognition is given to a statement submitted by a fellow veteran, who recalled that he and the Veteran were once flown into Da Nang, Vietnam, and stayed there for approximately 4 to 6 hours while awaiting transport.  However, there are no service personnel records or ship logs that corroborate these statements, and the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Therefore, before this claim is adjudicated, the RO should acquire all potentially relevant information regarding the operations of USS EL DORADO and TACRON-11, as well as the Veteran's personnel records in order to corroborate the Veteran's assertions that he was in the Republic of Vietnam in 1966. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran specific information regarding the U.S. Navy ships he served on during active duty.  Specifically, the Veteran's should state the period of time he was on each ship, as well as the periods of time when he (individually or as part of his Unit) served in the Republic of Vietnam.  

The Veteran should also be asked to provide any additional records that may be in his possession that may establish his presence in the Republic of Vietnam, such as photographs, additional statements from other servicemen, commemorative deployment books, or other similar information.  

2.  Acquire any treatment records that may be available from the VA Medical Center in Sacramento, California, since January 2005.  Any private treatment records relating to the Veteran's diabetes mellitus that has not been associated with the claims file should also be associated with the record after obtaining his authorization.

3.  Acquire from the appropriate records retention facility (such as the Joint Services Records and Research Center (JSRRC), or the Department of the Navy) the following documents:
a. The Veteran's service personnel records.
b. The operational deck logs and position logs for the USS EL DORADO for the period from January to June, 1966.
c. The operational logs, if any, for TACRON-11 for the period from January to June, 1966.  

If the Veteran asserts that he was present in the Republic of Vietnam as part of any other ship or unit, the RO should acquire the operational logs for that unit for the claimed period of time.   If the RO is unable to acquire any of the above records, a formal finding of unavailability should be incorporated into the claims file.  

4.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



